Exhibit (10) B

 

AMENDMENT NO. 1

TO

ECOLAB MIRROR PENSION PLAN

(As Amended and Restated effective as of January 1, 2005)

 

WHEREAS, Ecolab Inc. (the “Company”) has established and currently maintains the
Ecolab Mirror Pension Plan (As Amended and Restated effective as of January 1,
2005) (the “Plan”); and

 

WHEREAS, the Company desires to amend the Plan to change the benefit formula to
provide an offset for the actual qualified Pension Plan benefit rather than the
Pension Plan benefit determined by deeming an Executive’s Annual Compensation to
be equal to the annual compensation limit under Code section 401(a)(17).

 

NOW, THEREFORE, pursuant to Section 6.1 of the Plan and Section 5.1 of the
Ecolab Inc. Administrative Document for Non-Qualified Benefit Plans, the Company
hereby amends the Plan as set forth below.

 

Words used herein with initial capital letters that are defined in the Plan are
used herein as so defined.

 

(1)                                  Section 3.1(2) of the Plan is hereby
amended by amending and restating paragraph (b) of such Section to read as
follows:

 

                                               
(b)                                 =                                        
the amount of the monthly benefit which would be payable to the Executive under
the Pension Plan calculated on a single life annuity basis commencing at age 65,
determined under the Pension Plan as in effect on the date of the Executive’s
termination of employment with the Controlled Group.

 

(2)                                  Section 3.1(3) of the Plan is hereby
amended by amending and restating paragraph (b) of such Section to read as
follows:

 

                                               
(b)                                 =                                        
the amount which is actually credited to the Executive’s Retirement Account
under the Pension Plan.

 

IN WITNESS WHEREOF, Ecolab, Inc. has executed this Amendment No. 1 this 16 day
of July, 2010.

 

(Seal)

 

ECOLAB INC.

 

 

 

 

 

 

 

 

/s/Steven L. Fritze

 

 

Steven L. Fritze

 

 

Chief Financial Officer

Attest:

/s/James J. Seifert

 

 

 

James J. Seifert

 

 

 

General Counsel and Secretary

 

 

 

--------------------------------------------------------------------------------